Title: To James Madison from Francis Kinloch, 27 March 1809
From: Kinloch, Francis
To: Madison, James


Dear Sir,
Near Georgetown S: C: March 27h 1809
I trust & believe, that the distance which your merit & your long services have placed between us will not render an address from me in so familiar a style improper, & that I may yet, though probably for the last time, avail myself of my having been once of your acquaintance. It seems right & proper, that I, who live almost exclusively with fœderalists, who feel in common with them a strong sense of the distress which, we think, has been unnecessar[i]ly brought upon us, should express to you, as I am able to do with the strictest regard to truth, the very general Satisfaction which your inaugural speech has given. Adhere, my dear Sir, to the Principles there laid down, & we may be once more a united & a happy people. You commence your administration with very great advantages; you are universally esteemd on the score as well of character, as of Abilities, & may rely upon a favourable construction being put upon the measures of Your Administration even by the proscribd party, which sees itself so vigourously excluded, they, their children, & their connections, from the honours & emoluments of publick life. I felt it my duty to say so much, & feel it my duty to add, hoping to do so in terms of sincere respect, that the Government of Our Country is perhaps not sensible of the precipice to which it has been brought to the brink of; there is a numerous class, respectable for talents, for private character, & for property, which has hitherto submitted, not without a murmur indeed, but honestly & faithfully submitted to the operation of laws, which have reducd them to extreme distress—that they should continue to submit much longer is impossible, for they are, whether erroneously or not, very generally persuaded, that our interests have been sacrificd to theories, not suited to our situation, & to partialities, which, if indulgd in, & productive of success in the present great European Contest to the favourd party, would most inevitably bring down all those evils upon us, which have desolated some of the happiest, & most flourishing parts of Europe.
I hope, dear Sir, you will forgive the liberty I have taken. I have gratified the high sense I always had of your merit by informing you of the impression it has made on the minds of those with whom I live; & I have complied with the dictates of my conscience in adding my Warning voice to that of many others. I promise not to break in upon you again, & beg leave to subscribe myself with sentiments of unalterable respect & esteem Your’s
F: Kinloch
